Citation Nr: 1727644	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  12-35 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Behlen, Associate Counsel



INTRODUCTION

The appellant served on active duty in the Air Force from January 2, 1974 to January 25, 1974.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which determined that new and material evidence had not been received to reopen a previously denied claim of service connection for a back disability.  In a November 2016 decision, the Board reopened the claim and remanded the matter for additional evidentiary development.  Supplemental Statements of the Case were issued in January 2017 and March 2017.  


FINDING OF FACT

The most probative evidence establishes that a back disability did not have its inception during active service, was not manifest to a compensable degree within the first post-service year, and the current back disability is not otherwise casually related to active service or any incident therein.  


CONCLUSION OF LAW

A back disability was not incurred in active service and may not be presumed to have been incurred in active service.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Neither the appellant nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Applicable Law

      A.  Standard of Proof

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  "It is in recognition of our debt to our veterans that society has [determined that,] [b]y tradition and by statute, the benefit of the doubt belongs to the veteran."  See Gilbert, 1 Vet. App. at 54.

	B.  Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.§§ 3.303, 3.304, 3.306.  Service connection may also be granted to any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain chronic diseases, including arthritis or an organic disease of the nervous system, may also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such case, the disease is presumed under the law to have had its onset in service even there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a).

Several statutory presumptions operate in connection with the laws providing for service connection, including the presumptions of soundness and aggravation.  Under the presumption of soundness, a veteran is presumed to have been in sound condition when entering service, except as to defects, infirmities, or disorders noted at the time of examination or where clear and unmistakable evidence demonstrates that the injury or disease existed prior to service and was not aggravated by such service.  38 U.S.C.A. § 1111, 1137.

Congenital or developmental defects and refractive errors are not "diseases or injuries" within the meaning of applicable statutes and regulations.  38 C.F.R. § 3.303(c).  Rather, a defect of congenital, familial, or hereditary origin by its very nature pre-exists military service.  Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).  If the effect is congenital, therefore, the presumption of sound condition at service entrance does not attach.  See Quirin v. Shinseki, 22 Vet. App. 390, 397 (2002); Terry v. Principi, 340 F.3d 1378, 1385-86 (Fed. Cir. 2003) (holding that the presumption of soundness does not apply to congenital defects).  Nonetheless, where during service a congenital or developmental defect is subject to a superimposed injury or disease, service connection may be warranted based on aggravation.  VA O.G.C. Prec. Op. No. 82-90 (July 18, 1990), published at 56 Fed. Reg. 45,711 (1990) (a reissue of General Counsel Opinion 01-85 (March 5, 1985)).

Where a condition pre-existed service, a claimant cannot bring a claim for service connection for that disorder, but may bring a claim for service-connected aggravation of that disorder.  In such cases, the burden falls on the veteran to establish aggravation under 38 U.S.C.A. § 1153.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).

Under the presumption of aggravation, a preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

III.  Analysis

	A.  Evidence

The appellant's November 1973 pre-induction physical examination noted that his spine was normal.  In his November 1973 report of medical history, the appellant stated that he did not have, nor had he ever had, recurrent back pain.

The appellant's service treatment records show that on January 8, 1974, six days after entering active duty, he was hospitalized due to severe left lower quadrant and inguinal pain.  At that time, he reported a two-year history of left lower quadrant pain.  Examination revealed a tender left lower quadrant mass.  Work-up included an IVP, barium enema, upper GI, and cystoscopy, all of which were normal.  Surgical evaluation of the flank mass was recommended but the appellant declined.  He was then referred for evaluation by neurosurgery.  At that time, he gave a history of left lower quadrant and inguinal pain for the past two years.  However, he specifically denied having back pain and no history of injury was noted or reported.  X-rays of the spine showed spina bifida from T-11 to L-2.  The radiologist noted that this may be an incidental finding or associated with such conditions as meningocele, meningomyelocele or other spinal cord abnormalities.  The impression was spinal dysraphism.  Physical examination showed normal reflexes and no weakness or sensory defects.  The back examination was nontender.  The neurosurgical impression was pain in the left flank and inguinal area, secondary to radicular irritation, possibly secondary to spina bifida at T-11 to L-2 with possible intraspinal congenital lesion.  The neurosurgeon recommended an EPTS separation.  The final diagnosis on discharge from the hospital was left flank and inguinal pain, secondary to radicular irritation possibly secondary to spina bifida T-11 to L-2 with possible intraspinal congenital lesion.  

The record contains a Medical Board report showing that the appellant was medically discharged from service on January 25, 1974, due to left flank and inguinal pain, secondary to radicular irritation possibly secondary to spina bifida T-11 to L-2 with possible intraspinal congenital lesion.  It was determined that the condition was a physical defect which had existed prior to service and had not been permanently aggravated by service.  

In January 1974, the appellant submitted an original application for VA compensation benefits, seeking service connection for a back disability.  He alleged that he had sustained a back injury in January 1974.  In a September 1974 rating decision, the RO denied the claim, finding that the appellant's back disability was congenital in nature and that the record contained no evidence that he had had sustained a back injury in service.  

A Statement in Support of Claim, received in June 2005, is of record.  The appellant stated that, although he may have been born with spina bifida, he had never been diagnosed until he was injured during basic training.  The appellant stated that he believes that an in-service injury worsened his spina bifida, which has required him to take pain pills since receiving the injury.  In October 2016, the appellant asserted that he did not have a back disability prior to service.  The June 2017 Informal Hearing Presentation from the appellant's representative states that the appellant contends that his pre-existing spina bifida caused him no problems prior to active service and that his injuries during basic training aggravated his pre-existing condition.

The appellant was afforded a VA examination in June 2010.  The appellant reported that he experienced a left flank injury around 1972 where he hit his left flank on a metal railing and had had persistent left side back and flank pain ever since.  Current diagnoses of chronic low back pain, moderate degenerative disc disease at L5-S1, and spina bifida occulta visible at T12, L1, and L2.  The VA examiner opined that, based on the appellant's history, physical examination, review of the claims file, and radiographic examination, it is unlikely that the appellant's direct blow left flank injury is related to his chronic degenerative back pain that he experiences currently.  The VA examiner also stated that it is unlikely that a history of spina bifida occulta, noted incidentally radiographically, is an origin for the nondescript nondermatomal pain that he is experiencing.  The VA examiner noted that a review of the claims file indicated that the appellant suffered from pyelonephritis in the past.

In April 2014, the appellant stated that, during basic training, someone pushed him back into a banister and the banister stuck in his left side.  He reported that his sergeant took him to the hospital, where he stayed for five days.  The appellant stated that he experienced severe pain in his back and side.  He reported that the doctor wanted to operate because the muscle had ruptured, although there was a 50 percent chance that the appellant would be paralyzed.  The appellant declined the procedure, was discharged from the hospital, and the doctor wrote on the discharge papers that he recommended a medical discharge for the appellant.  The appellant reported that he is still experiencing problems from the pain in his back and side to this day.

The Board remanded this matter in November 2016 because the June 2010 VA examiner opined that the appellant's current back disability was unlikely related to a "direct blow left flank injury."  The appellant's service treatment records show treatment for left flank pain, but they do not show that he ever actually received a "blow" to his left flank during service.  The appellant did, however, report a history of flank injury which occurred in 1972, prior to service.  There is no evidence of record that a blow to the left flank occurred during service.  The examination report also did not address whether spina bifida is a congenital disease or congenital defect.

The appellant was afforded a contracted examination in December 2016.  The appellant was diagnosed with spina bifida occulta, which was noted to have existed since birth.  The appellant reported that his back pain began in 1974 when he ran down steps, tripped, and hit a banister.  The appellant stated that he was in a hospital for five days.  Pain was reported to have continued and become worse with time.  The pain was noted to be located in the middle of the back.  The appellant stated that the pain eases up for about a year, and then he experiences increased pain for about a year.  The appellant stated that he had been in an increased pain phase for approximately one month.  Treatment with medications was noted.  The appellant denied flare-ups of the thoracolumbar spine.  The appellant was noted to have functional loss in that he cannot bend.  It was also noted that he has had a severe stroke on the right side of the body and experiences residual weakness.  Limitation of range of motion was noted, as was pain on all range of motion testing.  The appellant was noted to require the constant use of a cane.

A medical opinion was obtained in December 2016, and an addendum opinion was obtained in January 2017, from the contracted physician who examined the appellant.  The appellant's claims file was reviewed.  The examiner stated that the only current back disabilities present were spina bifida occulta, visible at T-12, L-1, and L-2, and degenerative disc disease of L5-S1.  The examiner opined that the spina bifida occulta was likely a congenital defect because it is a birth defect.  The examiner opined that there was no additional disability due to disease or injury superimposed upon the congenital defect during service because, although the appellant sought medical treatment for left flank pain and examination revealed hyperesthesia of the left anterior lateral flank along the T-11 through L-1, and x-rays showed a failure of a fusion of the posterior elements of the vertebral bodies of T-11, T-12, and L-1, there was no record of an in-service injury that may have caused the pain.  The examiner opined that, if spina bifida occulta, in the alternative, is considered a congenital disease, it was not aggravated beyond the natural progression of the disease because, although the appellant stated he was running down steps, tripped, hit a banister, and was hospitalized, there is no medical record of this having occurred during his active service.  The examiner explained that degenerative disc disease is a separate diagnosis and was not likely caused by the spina bifida occulta.  It was noted that there was no indication in the appellant's records that the degenerative disc disease was due to an in-service injury and that there was no evidence that the appellant's degenerative disc disease had its onset in service or was otherwise related to service.  The examiner explained that there was no record of an injury or complaint in service that would have likely caused degenerative disc disease, which was not diagnosed until 2010.  It was also noted that it was unlikely that the appellant's past complaint of left flank pain would be coming from the L5-S1 area, the location of his degenerative disc disease.

	B.  Entitlement to Service Connection for a Back Disability

The appellant contends, in an April 2014 statement, that during basic training, someone pushed him back into a banister and the banister stuck in his left side.  He reported that his sergeant took him to the hospital, where he stayed for five days.  In December 2016, the appellant told the contracted examiner that his back pain began in 1974 when he ran down steps, tripped, and hit a banister.  However, a January 1974 clinical note states that the appellant had a two-year history of left lower quadrant pain.  The appellant was hospitalized because of severe left lower quadrant and left inguinal pain.  At that time, the appellant specifically denied back pain and there was no history of injury.  In addition, the Board notes that the appellant reported to the June 2010 VA examiner that he experienced a left flank injury around 1972, prior to service, where he hit his left flank on a metal railing and has had persistent left sided back and flank pain ever since.  

After reviewing the record, the Board finds that there is no probative evidence of an in-service injury.  There is no medical evidence of the appellant suffering an injury to his back, flank, or side, during active service, in the claims file.  Although the appellant now claims that he sustained an injury during active duty, upon weighing the evidence, the Board finds that his assertions are entitled to little probative weight.  The January 1974 clinical note describes a two year history of flank pain only and is silent for reports of an in-service injury.  The Board finds that had the appellant's flank pain been associated with an in-service injury, this would have been recorded.  The Board assigns far more probative weight to the contemporaneous record than to the remote recollections of the appellant, made in the context of a claim for monetary benefits.  Moreover, the appellant's reports of his flank injury have been inconsistent.  For example, in June 2010, the appellant reported that he sustained a flank injury in 1972, two years before he entered active duty.  These inconsistencies also diminish the probative value of the appellant's statements.  

As the December 2016 examiner noted, the clinical evidence shows that the appellant did not sustain an in-service injury and the Board has concluded that the appellant's statements of an in-service injury are not credible.  Thus, the preponderance of the evidence is against the appellant having suffered an injury during his active service.  Although the appellant was hospitalized due to pain during service, the pain pre-dated the appellant's active service by two years and was not associated with an in-service injury.

In any event, the June 2010 VA examiner explained that, based on the appellant's history, an in-person examination, a review of the claims file, and a radiographic examination, it is unlikely that the appellant's current degenerative disc disease is not related to the appellant's active service or any incident therein, to include any direct blow left flank injury.  

The December 2016 examiner noted that the June 2010 spinal x-rays showed moderate degenerative disc disease at L5-S1.  The examiner explained that degenerative disc disease is a separate diagnosis and not likely caused by spina bifida occulta.  He noted that there was no indication in the appellant's records that degenerative disc disease was due to an in-service injury, had its onset in service, or was otherwise related to service.  The examiner explained that there is no record of an in-service injury or complaint that would likely have caused degenerative disc disease not diagnosed until 2010.  The examiner also stated that the appellant's past complaint of left flank pain would not likely be coming from the L5-S1 area, which is the location of his degenerative disc disease.

With respect to the appellant's spina bifida occulta, the June 2010 VA examiner opined that the incidental finding was not the source of the appellant's current back pain.  The VA examiner explained that, based on the appellant's history, an in-person examination, a review of the claims file, and a radiographic examination, it is unlikely that a history of spina bifida occulta noted incidentally radiologically is an origin for the nondescript, nondermatomal pain currently being experienced.  

Regardless, the record reflects that the appellant's spina bifida occulta is congenital in nature.  Although the condition was not noted on entry, it was identified only days after the appellant's enlistment and characterized by military physicians as a congenital defect which existed prior to service and was not aggravated therein.  Moreover, as set forth above, VA examiners have characterized the condition as congenital.  Although it is unclear whether the condition is a disease or defect, it is clear that service connection is not warranted in either case.  As set forth above, the VA examiner explained that, if spina bifida occulta was a congenital defect, incapable of improving or worsening, there was no additional disability superimposed during service because there was no in-service event, injury or disease.  Alternatively, if spina bifida occulta was a congenital disease, it was not aggravated beyond the normal progression of the disease because, again, there was no in-service event, injury, or disease.  

In summary, the most probative establishes that degenerative disc disease was not present in service, manifest to a compensable degree within the first post-service year, or is otherwise causally related to service, the preponderance of the evidence is against the claim.  The Veteran's spina bifida occulta is a congenital defect and not a disease or injury for VA compensation purposes and the most probative evidence establishes that the condition was not subject to a superimposed injury or disease during service to warrant a finding of service connection based on aggravation.  



ORDER

Entitlement to service connection for a back disability is denied.




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


